Citation Nr: 0619412	
Decision Date: 07/03/06    Archive Date: 07/13/06

DOCKET NO.  04-02 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

F. Fuller, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1971 to June 
1973.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts.  

The veteran presented testimony at a hearing before a 
Decision Review Officer at the RO in November 2003.  A 
transcript of the hearing has been made a part of the record.


FINDINGS OF FACT

1.  The veteran had active service on the waters offshore of 
Vietnam; he did not serve in or visit Vietnam. 

2.  Diabetes mellitus was not present during active service 
or manifested within one year of the veteran's discharge from 
service, nor is it etiologically related to active service.


CONCLUSION OF LAW

Diabetes mellitus was not incurred or aggravated during 
active service and the incurrence or aggravation of diabetes 
mellitus during active service may not be presumed.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1116 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking service connection for diabetes 
mellitus.  The Board will initially discuss certain 
preliminary matters, and will then address the pertinent law 
and regulations and their application to the facts and 
evidence.


The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2005), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2005), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b) (2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  
Dingess v. Nicholson, No. 19 Vet. App. 473 (2006).

In the case at hand, the notice required by the VCAA and the 
implementing regulation was provided in a letter mailed in 
September 2003, prior to the RO's initial adjudication of the 
claim.  Although this letter did not specifically inform the 
veteran that he should submit any pertinent evidence in his 
possession, it did inform him of the evidence that would be 
pertinent and that he should submit such evidence or provide 
the originating agency with the information and any 
authorization necessary for the originating agency to obtain 
the evidence on his behalf.  Therefore, the Board believes 
that he was on notice of the fact that he should submit any 
pertinent evidence in his possession.  

Furthermore, although the appellant has not been provided 
notice of the type of evidence necessary to establish a 
disability rating or an effective date for service connection 
for his diabetes mellitus, the Board finds that as service 
connection is being denied, there is no prejudice to the 
appellant in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The Board also notes that all pertinent evidence has been 
obtained in this case.  Neither the veteran nor his 
representative has identified any additional evidence that 
could be obtained to substantiate the claim.  The Board is 
also unaware of any such evidence.  In sum, the Board is 
satisfied that VA has complied with the duty to assist 
requirements of the VCAA.

Accordingly, the Board will address the merits of the claim.

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service. 38 U.S.C.A. §§ 1110, 1131 (West 2002 & 
Supp. 2005).  Service connection may be granted for any 
disease initially diagnosed after service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (2005).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (table).

Where a veteran served for at least 90 days during a period 
of war and manifests diabetes mellitus to a degree of 10 
percent within one year from the date of termination of such 
service, such disease shall be presumed to have been 
incurred or aggravated in service, even though there is no 
evidence of such disease during the period of service.  38 
U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may be granted on a presumptive basis for 
diabetes mellitus manifested to a compensable degree anytime 
after service in a veteran who had active military, naval, or 
air service, during the period beginning on January 9, 1962, 
and ending on May 7, 1975, in the Republic of Vietnam, 
including the waters offshore and other locations if the 
conditions of service involved duty or visitation in Vietnam.  
38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. §§ 3.307, 3.309(e), 
3.313.  The veteran's exposure to an herbicide agent will be 
presumed if he had such service.  38 C.F.R. § 
3.307(a)(6)(iii).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 
49, 53 (1990).  To deny a claim on its merits, the evidence 
must preponderate against the claim.  Alemany v. Brown, 9 
Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

Diabetes mellitus was not diagnosed until many years after 
service and there is no medical opinion that purports to 
relate it to service.  In fact, during his hearing in 
November 2003, the veteran testified that he was diagnosed 
with the disorder in 1990 or 1991.  Accordingly, service 
connection for diabetes mellitus is not warranted on a direct 
basis.

The veteran does not claim actual duty or visitation in 
Vietnam.  Rather, he contends and the record reflects that 
while on active duty in the United States Navy, he served on 
a naval ship, the USS Camden, in the waters off shore of the 
Republic of Vietnam.  The veteran claims that it was while 
serving in the waters off shore of the Republic of Vietnam 
that he was exposed to Agent Orange and that the exposure at 
that time is what led to his subsequent diagnosis of diabetes 
mellitus.  Since the veteran did not actually serve in or 
visit Vietnam while on active military duty, the presumption 
of service connection based on exposure to herbicides in the 
Republic of Vietnam does not apply.

The veteran claims that while serving on the USS Camden, 
helicopters regularly left the ship and traveled to Vietnam.  
It is the veteran's contention that once these helicopters 
which had traveled to Vietnam returned to the ship, he was 
exposed to Agent Orange.  The veteran also contends that he 
was in close enough proximity to the shores of Vietnam to be 
directly exposed to Agent Orange as well.  The veteran states 
that he was so close he was "...in visual contact with the 
mainland."  

The Board finds that while the veteran is competent to report 
his memory of seeing helicopters land on board the ship he 
was assigned to, he is not competent to state whether those 
helicopters were contaminated with Agent Orange.  He is also 
not competent enough to state that he was close enough to 
shore to be exposed to Agent Orange.  This is pure 
speculation on his part and it is not competent evidence of 
exposure.

The presumption of service connection for chronic diseases 
diagnosed within one year following discharge from active 
duty is also inapplicable to this case because the evidence 
demonstrates that the disorder was initially manifested many 
years after the veteran's discharge from service.

In reaching this decision, the Board has considered the 
benefit-of-the-doubt doctrine; however, as the preponderance 
of the evidence is against the claim, that doctrine is not 
applicable to this claim.  


ORDER

Service connection for diabetes mellitus is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


